DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8 are drawn in part to a mobile robot comprising: a range finding
sensor, an acquisition unit which acquires a map of the environment including position information of an object, and a first path along which the mobile robot is to move in the environment, a first identification unit which identifies a feature point which is, among points each indicating a position of the object on the map, a point where, as viewed from a direction toward the point from the mobile robot, a distance between the object and the range finding sensor varies with movement of the mobile robot along the first path, a second identification unit which identifies a virtual point which is, among points on a virtual line segment, a point closest to the first path when the virtual line segment does not intersect with the first path, the virtual line segment extending toward the first path from the feature point, and having a maximum length within the predetermined range-finding range, a converter which converts the first path into a second path which passes through the virtual point, and a drive unit which causes the mobile robot to move along the second path.
Claim 9 is drawn to a corresponding method to the invention of claim 1.
II. Claims 10-11 are drawn in part to a mobile robot which moves in an environment, the mobile robot comprising: a range finding sensor having a predetermined range-finding range, and an acquisition unit which acquires a map of the environment including position information of an object, and a first path along which the mobile robot is to move in the environment, wherein the environment includes at least a first region and a second region, the environment is defined by a plurality of corners and a plurality of wall surfaces which surround the environment, a first corner of the plurality of corners is in contact with the first region and the second region, the mobile robot moves to satisfy at least one of first movement and second movement, the first movement is movement where, after the mobile robot enters the second region from the first region, the mobile robot moves such that one of the plurality of wall surfaces defining the second region is positioned within the range-finding range, and the mobile robot moves to the first region from the second region, and the second movement is movement where, after the mobile robot enters the first region from the second region, the mobile robot moves such that one of the plurality of wall surfaces defining the first region is positioned within the range-finding range, and the mobile robot moves to the second region from the first region.
Inventions I and II are directed to related products (and a corresponding process of Invention I). The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). 
In the instant case, Invention I lacks identifying first and second regions defined by walls and corners and first and second movements where the claimed mobile robot moves between the first and second regions in consideration of a wall of either the first or second region required by Invention II, and Invention II lacks identification of a feature point, a first path, a virtual point which is along a virtual line segment when the virtual line segment does not intersect with the first path, and converting the first path to a second path that passes through the virtual point required by Invention I. Inventions I and II have separate modes of operation and functions based on the differently claimed control. Furthermore, there is nothing of record to show them to be obvious variants. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the search would require at least different text queries and different subclasses directed to features specific to the distinct inventions; and
prior art applicable to one invention would not likely be applicable to the other inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668